IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION

 

Case No. 5:20-cv-00637-M
SHANE ROGERS, )
)
Plaintiff, )
)
Vv. ) ORDER
)
UNITED STATES OF AMERICA, )
)
Defendant. )

This matter comes before the court on Defendant’s consent motion seeking to stay discovery
pending the court’s resolution of the parties’ dispositive motions. [DE-16] For good cause shown,
Defendant’s motion is GRANTED. Discovery is hereby STAYED pending resolution of [DE-12] and [DE-

16].

SO ORDERED this the a2 day of Janney , 2021.

S

Cha! EMNews

RICHARD E. MYERS II -_
CHIEF UNITED STATES DISTRICT JUDGE

 

Case 5:20-cv-00637-M Document17 Filed 01/25/21 Page 1 of1
